                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Robert D. Brooks,                            )
                                             )            No. 6:18-cv-00632-MBS-KFM
                             Plaintiff,      )
                                             )
v.                                           )
                                             )               OPINION AND ORDER
David Dunlap, Warden of Kershaw Correctional )
Institution,                                 )
Edward Bittinger, Hearing Officer at Kershaw )
Correctional Institution,                    )
FNU Faulkenberry, Ms Offender Management     )
System Analyst, and                          )
Dottie Stonebreaker, Associate Warden,       )
                                             )
                             Defendants.     )
__________________________________________)

       Plaintiff Robert D. Brooks, proceeding pro se and in forma pauperis, brought the

underlying action pursuant to 42 U.S.C. § 1983 for violations of his Fourteenth Amendment rights

to due process, arising from events that took place while Plaintiff was in the custody of the South

Carolina Department of Corrections (“SCDC”) and housed at Kershaw Correctional Institution

(“KCI”). Plaintiff also asserts claims for false imprisonment and conspiracy arising from the same

events. In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was

referred to United States Magistrate Judge Kevin F. McDonald for pretrial handling.

                                        BACKGROUND

       On March 3, 2016, while in SCDC custody, Plaintiff was transferred from Manning

Correctional Institution to KCI. As part of the transfer, prison staff at Manning Correctional

Institution inventoried certain personal property belonging to Plaintiff, including his box of legal

papers. ECF No. 1 at 4. Plaintiff alleges that Officer Osborn, while taking inventory of the legal

box, noticed and commented that someone had tampered with the contents of the box. Plaintiff
alleges he asked Officer Osborn “to make a notation of it and Officer Osborn said ‘he would.’”

Id. Following Plaintiff’s arrival at KCI, prison staff inventoried Plaintiff’s property and accused

him of having a cell phone and charger in his belongings in violation of SCDC policy. Plaintiff

was thereafter notified of a disciplinary hearing to be held before disciplinary hearing officer

Defendant Edward Bittinger. Plaintiff alleges he requested that Officer Osborn be called to testify

on his behalf and that Defendant Bittinger improperly denied the request. Plaintiff asserts that

under SCDC policy, if an employee has been called as a witness and has information that is

relevant to the case, the employee is obligated to provide the relevant information. ECF No. 1 at

5. Plaintiff was convicted of Possession of Any Communication Device (898), SCDC Policy OP-

22.14, and Defendant Bittinger imposed as a sanction 60 days of disciplinary detention and the

loss of 480 days of good time credits. The sanction was memorialized in SCDC Form 19-69, also

known as a disciplinary report and hearing record. Plaintiff alleges that Defendant Bittinger

withheld the disciplinary report and hearing record in an attempt to interfere with Plaintiff’s ability

to appeal the conviction. Id. at 5. Plaintiff asserts that at the time Defendant Bittinger imposed

the sanctions, Plaintiff had acquired 522 days of good time credit and was 110 days from his

projected max-out date.

         In addition, Plaintiff alleges that Defendant David Dunlap, the warden at KCI, did not sign

the disciplinary report and hearing record, and that Defendants Donnie Stonebreaker, the associate

warden,1 and Amy Faulkenberry, an offender management system analyst, relied on the unsigned

report and record to enforce the disciplinary sanctions, in contravention of SCDC policy. ECF

No. 1 at 6. Plaintiff asserts that under SCDC policy, upon receipt of a disciplinary report and

hearing record, “when the inmate is found guilty, the warden or his/her designee at the institution



1
    Defendant Stonebreaker is incorrectly named in the complaint as Dottie.
                                                  2
where the inmate is housed may approve hearing results, overturn a guilty finding, or reduce the

sanction of the hearing officer.” Id. Plaintiff alleges that Defendant Stonebreaker noticed that the

disciplinary report and hearing record were not signed, but placed Plaintiff in the restrictive

housing unit anyway. Id. Plaintiff asserts that by this act Defendant Stonebreaker “conspired with

the ‘illegal placement’ of [Plaintiff] in [KCI] restricted housing unit which constitutes ‘false

imprisonment.’” Id. Plaintiff alleges that Defendant Faulkenberry entered the sanction into the

SCDC offender management system despite the fact that the disciplinary report and hearing record

were not signed and that, in doing so, Defendant Faulkenberry violated his right to due process

and is liable for false imprisonment and civil conspiracy. Id. at 7. Plaintiff filed step one and step

two grievances regarding the disciplinary hearing and resulting sanctions, which Defendant

Dunlap denied. In denying the grievances, Defendant Dunlap stated that the issues Plaintiff

complained of “do not warrant a reversal of the charge; no technicalities, procedural errors, or

misinterpretation of evidence was noted.” Id. at 8. Plaintiff asserts that Defendant Dunlap thereby

conspired “to deprive the Plaintiff of his constitutional rights . . . .” Id.

        Plaintiff ultimately appealed the conviction to the Administrative Law Court.              On

September 28, 2016, SCDC moved to remand the matter on the basis that Plaintiff’s conviction

had been overturned due to errors in the disciplinary hearing process, and the appeal was

dismissed. SCDC restored the good time credits, and Plaintiff was released from prison on

September 28, 2016.

        Plaintiff alleges that the denial of a fair disciplinary hearing and the resulting loss of good

time credits impacted his release date and caused him to remain in SCDC custody 89 extra days.

Plaintiff sues Defendants Dunlap, Bittinger, Faulkenberry, and Stonebreaker (collectively,




                                                    3
“Defendants”) in their individual capacity.2 ECF No. 1 at 3. He seeks relief in the form of

monetary compensation for the extra 89 days he alleges he was improperly held in SCDC custody.

ECF No. 1 at 15.

       Defendants filed an answer on May 18, 2018. ECF No. 22. Plaintiff thereafter filed a

motion for summary judgment. ECF No. 39. On August 16, 2018, Defendants filed a motion for

summary judgment and supporting memorandum, to which they attached the following evidence:

the transcript of the disciplinary hearing; copies of Plaintiff’s step one and step two grievances;

documents associated with Plaintiff’s appeal to the Administrative Law Court; Defendants’

discovery requests; and the affidavit of SCDC Branch Chief of Records Management and Release

Section, Michael Stobbe. ECF Nos. 46, 46-1 through 46-9. On September 26, 2018, Plaintiff filed

a response to Defendants’ motion for summary judgment, to which he attached several exhibits

duplicative of the documents attached to Defendants’ motion. ECF Nos. 52, 52-1 through 52-7.

On October 11, 2018, Plaintiff filed a supplemental response to Defendants’ motion. ECF No. 54.

Following his review of the briefing, the Magistrate Judge filed a Report and Recommendation

(“Report”) recommending that Plaintiff’s motion for summary judgment be denied, ECF No. 42;

he also filed a Report recommending that Defendants’ motion for summary judgment be granted

as to Defendants Faulkenberry and Stonebreaker and denied as to Defendants Dunlap and

Bittinger, ECF No. 55. Plaintiff filed an objection to the Report pertaining to his motion, ECF No.

44, and all parties filed objections to the Report pertaining to Defendants’ motion, ECF Nos. 62,

63.




2
 Plaintiff named as defendants KCI and SCDC, which the court dismissed on June 1, 2018.
ECF No. 27.
                                                4
                                   STANDARD OF REVIEW

I.     Magistrate Judge’s Findings

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight and the responsibility for making a final determination remains with

the court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The court reviews de novo only those

portions of a Magistrate Judge’s report and recommendation to which specific objections are filed

and reviews those portions to which there are no objections—including those portions to which

only “general and conclusory” objections have been made—for clear error. Diamond v. Colonial

Life and Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200

(4th Cir. 1983); Opriano v. Johnson, 687 F.2d 44, 77 (4th Cir. 1982). The court may accept, reject,

or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the matter

with instructions. 28 U.S.C. § 636(b)(1).

II.    Federal Rule of Civil Procedure 56

       Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). Defendants as the moving parties initially have the burden to demonstrate an absence of

evidence to support the nonmoving party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23

(1986). If they do so, the burden shifts to Plaintiff to come forward with evidentiary material

demonstrating a genuine issue of fact for trial. Id. A fact is “material” if proof of its existence or

non-existence would affect the disposition of the case under the applicable law. Anderson v.

Liberty Lobby Inc., 477 U.S. 242, 248-49 (1986). A genuine question of material fact exists where,

after reviewing the record as a whole, the court finds that a reasonable jury could return a verdict




                                                  5
for the nonmoving party. Newport News Holding Corp. v. Virtual City Vision, 650 F.3d 423, 434

(4th Cir. 2011).

       In ruling on a motion for summary judgment, a court must view the evidence in the light

most favorable to the nonmoving party. Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 123-

24 (4th Cir. 1990). The nonmoving party may not oppose a motion for summary judgment with

mere allegations or denials of the movant’s pleading, but instead must “set forth specific facts”

demonstrating a genuine issue for trial. Fed. R. Civ. P. 56(e); see Celotex Corp., 477 U.S. at

324; Shealy v. Winston, 929 F.2d 1009, 1012 (4th Cir. 1991). All that is required is that “sufficient

evidence supporting the claimed factual dispute be shown to require a jury or judge to resolve the

parties’ differing versions of the truth at trial.” Anderson, 477 U.S. at 249.

III.   Pleadings filed by Pro se Litigants

       Plaintiff is appearing pro se, and thus is entitled to a liberal construction of his

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Accord Estelle v. Gamble, 429 U.S. 97,

106 (1976) (instructing courts to hold the pleadings and other papers of pro se litigants to “less

stringent standards than formal pleadings drafted by lawyers.”). However, a district court may not

rewrite a complaint to “conjure up questions never squarely presented,” Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir.1985), nor may the court ignore a clear failure in the

pleadings to allege facts which set forth a cognizable claim. See Weller v. Dep't of Soc. Servs., 901

F.2d 387, 397 (4th Cir. 1990).




                                                  6
                                           DISCUSSION

I.     Magistrate Judge’s Report and the Parties’ Objections

       A.      Plaintiff’s Motion for Summary Judgment

       The Magistrate Judge recommends that Plaintiff’s motion for summary judgment be denied

because the motion appears to be less a substantive request for relief on the claims Plaintiff asserts,

and more a “pre-emptive effort to deny the defendants summary judgment.” ECF No. 42 at 3. The

Magistrate Judge noted that, at the time Plaintiff filed his motion, Defendants had not yet moved

for summary judgment. The Magistrate Judge further noted that Plaintiff does not contend there

is no genuine dispute as to any material fact so as to merit summary judgment in his favor. The

Magistrate Judge concluded that, “[a]s there remains genuine issues of material fact, the plaintiff’s

motion for summary judgment should be denied,” and advised that “[s]hould the defendants file a

motion for summary judgment, the plaintiff will have the opportunity to file a response.” Id.

       Plaintiff does not raise a specific objection to the Report; rather, he reiterates the allegations

set forth in his complaint and reasserts a request that the court enter summary judgment in his

favor. Because Plaintiff fails to assert a specific objection, the court reviews the Report for clear

error. Diamond, 416 F.3d at 315; Fed. R. Civ. P. 72(b).

       Plaintiff’s motion for summary judgment consists of one page, ECF No. 39, and appears

to concede that genuine issues of material fact exist: “[t]his legitimate opposition is being

constructed in a diligent effort to illuminate genuine/material facts, in an evidentiary hearing if

need be, that would obstruct this court from granting the Defendants a summary judgment in the

captioned case.” Id. The motion does not reference or introduce evidence; and, rather than set

forth a basis for the entry of judgment, the motion appears to merely contest Defendants’ answer

denying the allegations. The court agrees with the Magistrate Judge’s finding that Plaintiff has



                                                   7
not carried his burden under Rule 56(a). Accordingly, the court overrules Plaintiff’s objection and

adopts the Magistrate Judge’s recommendation that Plaintiff’s motion for summary judgment be

denied.

          B.     Defendants’ Motion for Summary Judgment

          In their motion for summary judgment, Defendants note that Plaintiff bears the burden of

proving his claims, and contend that Plaintiff cannot prevail on those claims because he has not

produced any evidence in support of his allegations. ECF No. 46-1 at 7. Defendants additionally

argue that Plaintiff asserts only general allegations of wrongdoing and fails to specify how the

individual Defendants were personally involved in the alleged constitutional violation, false

imprisonment, and civil conspiracy. Id. at 10. As to the specific claims, Defendants argue that

Plaintiff cannot prove violation of his Fourteenth Amendment rights because “SCDC’s dismissal

of Plaintiff’s disciplinary conviction and subsequent reinstatement of his good credits is

demonstrative of his receipt of due process,” id.; and, in any event, prison officials enjoy discretion

to deny requests for witness testimony “where legitimate penological interests justif[y] excluding

a witness,” id. at 13. Defendants assert that “Defendant Bittinger considered Plaintiff’s request [to

have Officer Osborn testify] but found that it was redundant evidence already in the record that

did not justify transporting an SCDC officer away from his work,” and, “t[h]us, in essence,

legitimate penological interests warranted Defendant Bittinger’s denying the request.” Id. With

respect to the claim for false imprisonment, Defendants assert that Plaintiff must demonstrate his

liberty was restrained without legal process, and argue that Plaintiff cannot make such a showing

because he “was an inmate at SCDC when disciplinary charges were brought against him.”

Moreover, they assert, “it is clear that Plaintiff received due process as required under [law].” Id.

at 14. Defendants further contend that they are entitled to qualified immunity. Finally, Defendants



                                                  8
argue that because they “have shown that all federal claims alleged are without merit,” the court

should decline to exercise supplemental jurisdiction over any claims it construes as arising under

state law. Id. at 16.

        The Magistrate Judge recommends that Defendants’ motion for summary judgment be

granted as to Defendants Stonebreaker and Faulkenberry and denied as to Defendants Bittinger

and Dunlap. ECF No. 55. With respect to Defendants Stonebreaker and Faulkenberry, the

Magistrate Judge found:

        Ms. Faulkenberry is alleged to have entered the plaintiff’s sanction into the SCDC
        offender management system, while Associate Warden Stonebreaker is alleged to
        have placed the plaintiff in the restricted housing unit in accordance with the
        Disciplinary Report and Hearing Record’s sanction of 60 days disciplinary
        detention, despite the document purportedly being unsigned (doc. 1, p. 6). The
        plaintiff has failed to show that either of these defendants violated his constitutional
        rights by engaging in the normal functions and responsibilities of their respective
        jobs. Ms. Faulkenberry merely performed an administrative task of recording the
        results of the disciplinary hearing, while Associate Warden Stonebreaker likewise
        duly enforced the reported sanction of disciplinary detention. Neither played a role
        in arriving at the sanction, and their ministerial actions do not amount to due process
        violations or false imprisonment.

Id. at 6. The Magistrate Judge determined that because Plaintiff’s allegations “fail to demonstrate

that the defendants Faulkenberry and Stonebreaker violated his constitutional rights,” those

Defendants should be entitled to qualified immunity. Id. at 9.

        As to Defendants Bittinger and Dunlap, the Magistrate Judge found on review of the

evidence in a light most favorable to Plaintiff that genuine issues of material fact remain as to

Plaintiff’s due process and false imprisonment claims. ECF No. 55 at 7. The Magistrate Judge

observed that the transcript of the disciplinary hearing demonstrates that Defendant Bittinger

denied Plaintiff’s request to call Officer Osborn on the basis that “Officer Osborn would only

testify to matters that DHO Bittinger ‘already knew,’ namely the plaintiff’s disciplinary detention

status at MCI and the associated rules for an inmate’s access to his legal box.” The Magistrate

                                                   9
Judge noted that “the hearing transcript makes clear[,] [however,] that the plaintiff requested

Officer Osborn’s testimony concerning the condition and possible tampering of his legal box at

MCI, rather than general rules or procedures.” Id. The Magistrate Judge also noted that Plaintiff’s

grievance forms described Defendant Bittinger’s alleged improper denial of Plaintiff’s request to

have Officer Osborn testify, and yet Defendant Dunlap denied the grievance on the basis that no

irregularities occurred. Id. at 8. The Magistrate Judge determined that “prisoner due process

protections, including the limited right to call witnesses in disciplinary hearings, are well-

established.” He further determined that Defendants Bittinger and Dunlap “denied witness

testimony for no legitimate reason,” which, he found, gives rise to a dispute of material fact as to

whether they violated Plaintiff’s constitutional rights. Id. at 9. Accordingly, the Magistrate Judge

concluded that Defendants Bittinger and Dunlap are not entitled to qualified immunity.

       Finally, with respect to the false imprisonment claim, the Magistrate Judge recommended

that the dispute of material fact as to due process precludes the entry of summary judgment as to

Defendants Bittinger and Dunlap because the false imprisonment claim is premised on the same

allegation that Plaintiff’s confinement was unlawfully extended. ECF No. 55 at 9. The Report

does not address the civil conspiracy claim.

               1.      Plaintiff’s Objection

       Plaintiff objects to the Magistrate Judge’s recommendation that the court dismiss

Defendants Faulkenberry and Stonebreaker. ECF No. 62. Plaintiff asserts only that he has

demonstrated that Defendants Faulkenberry and Stonebreaker “violated his constitutional rights,”

and thus they are not entitled to qualified immunity, and “material issues of fact remain as to

whether the plaintiff received due process.” Id. at 7, 8. Because Plaintiff fails to assert a specific

objection, the court reviews the Report for clear error. Diamond, 416 F.3d at 315; Fed. R. Civ. P.



                                                 10
72(b). The court finds no error with the Magistrate Judge’s recommendation that summary

judgment be entered as to Defendants Faulkenberry and Stonebreaker on the due process and false

imprisonment claims. However, for the reasons explained below, the court will not enter summary

judgment for Defendants Faulkenberry and Stonebreaker on the conspiracy claim. Accordingly,

the court overrules in part and sustains in part Plaintiff’s objection.

               2.      Defendants’ Objections

       Defendants Bittinger and Dunlap object to the Magistrate Judge’s recommendation that

genuine issues of material fact preclude an award of summary judgment in their favor on the due

process and false imprisonment claims. They further object to the finding that they are not entitled

to qualified immunity. ECF No. 63.

       With respect to the due process claim, Defendants argue that the record demonstrates

Defendant Bittinger properly exercised his discretion in denying Plaintiff’s request and that the

Magistrate Judge impermissibly substituted his judgment for that of Defendant Bittinger. Id. at 3.

For support, Defendants attach Defendant Bittinger’s affidavit to their objection.3 ECF No. 63-1.

With respect to the false imprisonment claim, Defendants contend that the claim fails as a matter

of law if the court agrees that Plaintiff was afforded due process. Id. at 5-6.

       For the reasons explained below, the court finds no error with the Magistrate Judge’s

recommendation that genuine issues of material fact exist so as to preclude summary judgment in



3
  In the affidavit, Defendant Bittinger attests: [w]hen an inmate requests that a security officer be
called as a witness during a disciplinary hearing and the security officer is not physically present
at the correctional facility where the hearing is held, I ensure that the officer is going to offer
evidence that is important and nonduplicative before calling the officer as a witness. Id. at 1-2.
Defendant Bittinger also attests that he denied Plaintiff’s request to call Officer Osborne because
“(1) the request was duplicative to evidence already in the record; and (2) Plaintiff’s request did
not outweigh the legitimate penological interests of having Officer Osborne removed from his post
and his duties of serving as a security officer.” Id. at 2.

                                                  11
favor of Defendant Bittinger with respect to the due process claim. However, the court finds that

Plaintiff did not allege Defendant Dunlap’s personal involvement in the claimed constitutional

violation, and therefore the motion for summary judgment should be granted as to Defendant

Dunlap on that claim. With respect to the false imprisonment claim, the court finds that the

complaint does not support a cognizable claim for false imprisonment and therefore will enter

summary judgment as to Defendants Bittinger and Dunlap on that claim.4 Accordingly, the court

overrules Defendants’ objection in part and sustains it in part.

II.    Analysis

       A.      Undisputed Material Facts

       The following facts appear undisputed.5 On March 3, 2016, at Manning Correctional

Institution, Officer Osborn inventoried Plaintiff’s personal property in preparation for Plaintiff’s

transfer to a different facility. Officer Osborn informed Plaintiff that it appeared someone had

tampered with Plaintiff’s legal box because the contents were out of place; Officer Osborn said he

would make a note of his observation. When Plaintiff arrived at KCI, Officer Sims inventoried

Plaintiff’s personal property and notified Plaintiff that he had discovered a cell phone and cell

phone charger in Plaintiff’s legal box. Plaintiff denied that either device was his and denied having

knowledge of either device. Plaintiff did not have access to his legal box between the two

inventories. Plaintiff was charged with Possession of Any Communication Device (898), and set

for a disciplinary hearing.




4
  As discussed below, Defendant Dunlap remains a party to this lawsuit with respect to the
conspiracy claim.
5
  Neither party included a statement of undisputed facts in their respective motions and brief;
accordingly, the court summarizes the material facts that neither party disputes.
                                                 12
        On March 14, 2016, Plaintiff submitted a request that Officer Osborn be called to testify at

the disciplinary hearing. The disciplinary hearing was held on March 16, 2016. Defendant

Bittinger denied on the record Plaintiff’s request to call Officer Osborn. In denying the request,

Defendant Bittinger stated, among other things: “I’ve already looked in the computer and seen that

you were on DD Stat before coming here[,] [c]an [Officer Osborn] tell me anything different from

that”; “is [Officer Osborn] gonna tell me anything other than you were definitely in Lockup and

your property, like all Lockups, was stored in a secure room separated from yourself”; “I know

you can’t have your legal box”; and “I’m aware of the policy that says you can’t have your legal

box in your SMU cell or your RHU cell[,] [y]ou have to ask for an individual item out of it if you

need something and you need . . . to have a pending court case to do that.” ECF No. 46-2 at 2-3.

Defendant Bittinger then asked, “[s]o . . . can [Officer Osborn] tell me anything other than that?

Because, otherwise, I don’t see a reason to call Manning Correctional Institution to try to track

down an officer who is just gonna tell me stuff I already know.” Id. at 3. Defendant Bittinger

found Plaintiff guilty of Possession of Any Communication Device (898) and imposed sanctions

that included 60 days of disciplinary detention and the loss of 480 days of good time credit. The

sanction was memorialized in the disciplinary report and hearing record. ECF No. 54-1.

        In accordance with the disciplinary report and hearing record, Defendant Faulkenberry

entered the sanction into the offender management system and Defendant Stonebreaker moved

Plaintiff into disciplinary detention. At the time Defendants Faulkenberry and Stonebreaker

enforced the disciplinary report and hearing record, Defendant Dunlap had not yet affixed his

signature to it.

        On March 17, 2016, Plaintiff submitted a step one grievance asserting that Defendant

Bittinger deprived him of a fair hearing by denying his request for Officer Osborn to testify. ECF



                                                13
No. 54-2 at 1. Defendant Dunlap responded by writing, in relevant part, “[n]o technicalities,

procedural errors, or misinterpretations of evidence was noted and the decision of the Disciplinary

Hearing Officer was based on the written report and verbal testimony of Officer Sims and a picture

of the evidence.” ECF No. 54-2 at 2. Plaintiff then submitted a step two grievance, reasserting

his contention regarding the disciplinary hearing and also contending that Defendant Dunlap had

not signed and/or approved the disciplinary report and hearing record. ECF No. 54-3. The step

two grievance was denied. Id.

       Thereafter, on May 31, 2016, Plaintiff filed a notice of appeal with the Administrative Law

Court contesting SCDC’s refusal to reverse the disciplinary conviction. ECF No. 46-4. On

September 28, 2016, SCDC filed a motion to remand, stating that the Division of Operations had

“elected to overturn the case due to errors in the disciplinary hearing process,” and that SCDC had

dismissed the disciplinary charge and restored Plaintiff’s good time credits. ECF No. 54-4. The

motion asked the court to remand the matter on the basis that Plaintiff had been released from

SCDC custody. Id. Upon reversal of the conviction and dismissal of the disciplinary charge,

SCDC recalculated Plaintiff’s sentence maxout date to July 30, 2016. Id. Plaintiff was released

on September 28, 2016. ECF No. 46-9 at 2. On October 18, 2016, the Administrative Law Court

dismissed Plaintiff’s appeal. ECF No. 54-5.

       B.      Due Process

               1.     Applicable Law

       The Due Process Clause of the Fourteenth Amendment provides that no State shall

“deprive any person of life, liberty, or property, without due process of law.” U.S. Const. amend.

XIV, § 1. Baker v. McCollan, 443 U.S. 137, 145 (1979). A prisoner who continues to be

incarcerated after the termination of his sentence is potentially deprived of his rights under the



                                                14
Fourteenth Amendment. Golson v. Department of Corrections, 914 F.2d 1491, 1 (4th Cir. 1990)

(Table).

       Plaintiff asserts a violation of his Fourteenth Amendment right to due process pursuant to

42 U.S.C. § 1983, which allows an injured person to seek damages for the violation of his or her

federal rights against a person acting under color of state law. See 42 U.S.C. § 1983; see also West

v. Atkins, 487 U.S. 42, 48 (1988). Section 1983 “is not itself a source of substantive rights”; it

merely provides “a method for vindicating federal rights elsewhere conferred.’” Albright v.

Oliver, 510 U.S. 266, 271 (1994). To assert a claim under section 1983, Plaintiff must show (1)

that he had a right secured by the Constitution and laws of the United States that was violated (2)

by a person who acted under color of state law. 42 U.S.C. § 1983. See American Mfrs. Mut. Ins.

Co. v. Sullivan, 526 U.S. 40, 49–50 (1999). Liability in a section 1983 suit lies only “where it is

affirmatively shown that the official charged acted personally in the deprivation of the plaintiff[‘s]

rights.” Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977). In other words, “a plaintiff must

plead that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1948 (2009) (holding that

“Government officials may not be held liable for the unconstitutional conduct of their subordinates

under a theory of respondeat superior”) (citation omitted).

       In their motion for summary judgment, Defendants assert entitlement to qualified

immunity. The doctrine of qualified immunity protects government officials “from liability for

civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982). Once a defendant asserts qualified immunity, the court must determine

whether plaintiff has alleged or shown the violation of a constitutional right, and whether the right



                                                 15
at issue was “clearly established” at the time of the defendant’s alleged misconduct. Saucier v.

Katz, 533 U.S. 194 (2001). The district court acts in its discretion in determining which of the two

prongs of the qualified immunity analysis to address first. Pearson v. Callahan, 555 U.S. 223, 236

(2009).

                 2.      Application

          The due process violation at issue here is the alleged denial of a fair and adequate

disciplinary hearing.6 To recover under the Due Process Clause, a plaintiff must establish that

“defendants acted with something more than mere negligence.” Golson, 914 F.2d at 1. Prisoners

may not be deprived of life, liberty, or property without due process of law, but such rights are

subject to restrictions “imposed by the nature of the regime to which they have been lawfully

committed.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974). “Prison disciplinary proceedings are

not part of a criminal prosecution, and the full panoply of rights due a defendant in such

proceedings does not apply.” Id. (citing Morrissey v. Brewer, 408 U.S. 471, 488 (1972)).

“[C]onsideration of what procedures due process may require under any given set of circumstances

must begin with a determination of the precise nature of the government function involved as well

as of the private interest that has been affected by governmental action.” Id. at 560.

          To that end, the Wolff Court held that an inmate facing disciplinary proceedings is entitled

to the following due process protections: (1) advance written notice of the charges against him; (2)

a written statement of the evidence relied on and the reasons for taking any disciplinary action; (3)

a hearing where he is afforded the right to call witnesses and present evidence “when doing so will



6
  As the Magistrate Judge noted in his Report, the complaint appears to assert that Defendant
Bittinger improperly delayed delivering the disciplinary report and hearing record to Plaintiff.
ECF No. 1 at 5. No party addresses this theory in briefing the motions for summary judgment or
in objecting to the Report. The Magistrate Judge declined to address the theory in the Report, ECF
No. 55 at 4 n.3, and the court will not address it at this time.
                                                  16
not be unduly hazardous to institutional safety or correctional goals”; (4) the opportunity to have

non-attorney representation when the inmate is illiterate or the disciplinary hearing involves

complex issues; and (5) an impartial decision-maker. Id. at 564-71. With respect to when an

inmate may call witnesses and present evidence, the Court explained:

       It may be that an individual threatened with serious sanctions would normally be
       entitled to present witnesses and relevant documentary evidence; but here we must
       balance the inmate’s interest in avoiding loss of good time against the needs of the
       prison, and some amount of flexibility and accommodation is required. Prison
       officials must have the necessary discretion to keep the hearing within reasonable
       limits and to refuse to call witnesses that may create a risk of reprisal or undermine
       authority, as well as to limit access to other inmates to collect statements or to
       compile other documentary evidence. Although we do not prescribe it, it would be
       useful for the Committee to state its reason for refusing to call a witness, whether
       it be for irrelevance, lack of necessity, or the hazards presented in individual cases.
       Any less flexible rule appears untenable as a constitutional matter, at least on the
       record made in this case

Id. at 566. See Brown v. Braxton, 373 F.3d 501, 505 (4th Cir. 2004) (discussing Wolff). See also

Sandin v. Conner, 515 U.S. 472, 478 (1995) (advising that “[m]uch of Wolff 's contribution to the

landscape of prisoners’ due process derived not from its description of liberty interests, but rather

from its intricate balancing of prison management concerns with prisoners’ liberty in determining

the amount of process due”).

       In Ponte v. Real, the Supreme Court further explained that “prison officials may be required

to explain, in a limited manner, the reason why witnesses were not allowed to testify,” but “so long

as the reasons are logically related to ‘institutional safety or correctional goals,’ the explanation

should meet the due process requirements as outlined in Wolff.” 471 U.S. 491, 497 (1985). Of

note, the Ponte court declined to “place the burden of proof on the inmate to show why the action

of the prison officials in refusing to call witnesses was arbitrary or capricious.” Id. at 499. Courts

have subsequently interpreted Ponte as clarifying that “the burden of persuasion as to the existence

and sufficiency of such institutional concerns [justifying the denial of an inmate’s request to call

                                                 17
witnesses] is borne by the prison officials, not by the prisoners.” Smith v. Massachusetts Dept. of

Correction, 936 F.2d 1390, 1399–1400 (1st Cir. 1991) (quoting Grandison v. Cuyler, 774 F.2d

598, 604 (3d Cir. 1985) (modification in Smith). See King-Fields v. Leggett, No. ELH–11–1491,

2014 WL 694969, at *19 (D. Md. Feb. 19, 2014).

       Defendants offered into evidence a transcript of the disciplinary hearing. ECF No. 46-2.

The transcript reflects that Defendant Bittinger declined to call Officer Osborn on the basis that

Officer Osborn would testify only to matters that Defendant Bittinger already knew, such as

Plaintiff’s disciplinary detention status at Manning Correctional Institution and SCDC’s rules for

an inmate’s access to his legal box. ECF No. 46-2 at 3. Defendant Bittinger did not articulate a

security concern, or any other concern, as the basis for declining to call Officer Osborn.7

Moreover, as the Magistrate Judge notes, the transcript of the disciplinary hearing demonstrates

that Plaintiff expected that Officer Osborn would testify not about general SCDC rules and

procedures, but about the tampering with and condition of Plaintiff’s legal box. ECF No. 46-2 at

2, 6 (“That’s why I asked to have Officer Osborn here to verify that. I didn’t access [sic] to my

box or the box wasn’t concealed”; “That’s why I wanted Mr. Osborn here . . . . [w]hen he brought

my box and my property, [] my box was not taped . . .”). The governing case law makes clear that



7
  In the affidavit attached to Defendants’ objection, Defendant Bittinger attests for the first time
that he denied Plaintiff’s request on the basis of a legitimate penological interest. ECF No. 63-1.
The court exercises its discretion in determining whether to consider Defendants’ new evidence as
part of the review of the Magistrate Judge’s Report. 28 U.S.C. § 636(b) (1); Fed. R. Civ. P.
72(b)(2); see also Doe v. Chao, 306 F.3d 170, 183 n.9 (4th Cir. 2002) (“[T]he question of whether
to consider such evidence rests within the sound discretion of the district court.”). The court
declines to consider the affidavit, considering that it was filed after briefing on the motion for
summary judgment concluded and the Magistrate Judge had issued his Report, and after Plaintiff
had filed his objection to the Report. Defendants provide no explanation as to why they were
unable to offer the affidavit at the time they filed their motion. In any event, the affidavit does not
resolve the genuine issue of material fact clouding the matter. As noted above, the transcript of the
disciplinary hearing reflects that Defendant Bittinger did not cite safety concerns as a reason for
denying Plaintiff’s request; accordingly, his affidavit conflicts with the transcript.
                                                  18
a corrections officer may exercise his or her discretion in declining an inmate’s request to present

witnesses or introduce evidence, but within certain parameters.8 The record raises a question of

material fact as to whether Defendant Bittinger denied Plaintiff’s request to call Officer Osborn on

the basis of a legitimate penological interest, which would constitute a proper exercise of

discretion, or whether the denial of Plaintiff’s request was arbitrary. See Wolff, 418 U.S. at 558

(“The touchstone of due process is protection of the individual against arbitrary action of

government”). The record also indicates that any due process violation resulting from Defendant

Bittinger’s conduct was not the result of mere negligence.

       The court is equally unpersuaded that Plaintiff received all the due process to which he was

entitled simply because his administrative appeal was successful. As the Magistrate Judge found,

the case law Defendants cite for support of their argument involves inmates who were not eligible

for release even after the restoration of the good time credits.9 Defendants do not dispute that

Plaintiff would have been released in July 2016 but for the loss of good time credits. ECF No. 46-

9 (attesting that “[u]pon the voluntary reversal of the disciplinary conviction by SCDC, Plaintiff’s

sentence maxout date was recalculated to July 30, 2016, resulting in his release from SCDC as

soon as was feasibly possible on September 28, 2016”). The Court in Wolff recognized that States

may under certain circumstances create liberty interests that are protected by the Due Process

Clause. The Court subsequently clarified in Sandin that those liberty interests “will be generally

limited to freedom from restraint which, while not exceeding the sentence in such an unexpected

manner as to give rise to protection by the Due Process Clause of its own force . . . nonetheless

imposes atypical and significant hardship on the inmate in relation to the ordinary incidents of



8
  The record before the court does not include SCDC regulations or policies regarding how
corrections officers handle requests for witness testimony.
9
  Defendants do not contest this finding in their objection. ECF No. 63 at 1-5.
                                                19
prison life.” Sandin, 515 U.S. at 483, 487 (noting that the plaintiff’s situation did not “present a

case where the State’s action will inevitably affect the duration of his sentence”). At a minimum,

there is a genuine dispute of material fact as to whether extending Plaintiff’s confinement in SCDC

custody for 89 days constitutes atypical and significant hardship. Cf. Walker v. Bates, 23 F.3d

652, 657 (2d Cir. 1994) (holding that “[o]nce a cause of action for a constitutional violation

accrues, nothing that the state does subsequently can cut off the § 1983 action . . . [t]he

constitutional violation . . . obviously occurred when the penalty was imposed in violation of state

law and due process requirements. Administrative appeal, whether successful or not, cannot cut

off the cause of action any more than can a proceeding brought in the state courts to vacate the

penalty imposed and vindicate the prisoner’s rights”) (quoting Patterson v. Coughlin, 761 F.2d

886, 893 (2d Cir. 1985), cert. denied, 474 U.S. 1100 (1986)).

       For these reasons, the court finds that a rational trier of fact could determine that Defendant

Bittinger acted arbitrarily in denying Plaintiff’s request to call Officer Osborn, and therefore

violated Plaintiff’s right to due process. Cf. Crawford v. Hunt, 8:15-01362-MGL, 2016 WL

4232885, at *3 (D.S.C. Aug. 11, 2016) (denying defendant Edward Bittinger’s motion for

summary judgment on claim for due process violation arising from disciplinary hearing, finding

“a genuine issue of material fact as to whether there was a legitimate penological interest for

refusing Plaintiff's requested witness”). The constitutional right at issue is clearly established, see,

e.g., Brown, 373 F.3d at 505 (“after Wolff, it was clearly established that prison officials had the

discretion to deny witness requests, where legitimate penological interests justified excluding a

witness”); and Defendants do not argue otherwise. Accordingly, Defendant Bittinger is not

entitled to qualified immunity on the due process claim and his objection to the Report is

overruled.



                                                  20
       With respect to Defendants Faulkenberry and Stonebreaker, the Magistrate Judge found

that neither Defendant “played a role in arriving at the sanction, and their ministerial actions do

not amount to due process violations . . . .” ECF No. 55 at 6. The court agrees. The due process

claim is brought pursuant to section 1983 and cannot lie against any Defendant who did not

personally participate in the alleged deprivation, and the allegations against Defendants

Faulkenberry and Stonebreaker are limited to their participation in administrative tasks that were

executed after the disciplinary hearing was held.10 Plaintiff’s objection to this finding is overruled

and the court will enter summary judgment on this claim as to Defendants Faulkenberry and

Stonebreaker.

       Finally, the Magistrate Judge found that genuine issues of material fact exist with respect

to the due process claim as it pertains to Defendant Dunlap. The Magistrate Judge based his

recommendation on the fact that Defendant Dunlap denied Plaintiff’s grievances, which described

Defendant Bittinger’s decision to deny Plaintiff’s request to call Officer Osborn. ECF No. 55 at

8. Generally, a prison official’s denial of a grievance is insufficient to form the basis of a section

1983 claim because prisoners do not have a constitutional right of access to the grievance

process. Daye v. Rubenstein, 417 Fed. Appx. 317, 319 (4th Cir. 2011) (citing Adams v. Rice, 40




10
  The court does not interpret the complaint as asserting that a due process violation resulted from
Defendants Faulkenberry and Stonebreaker’s failure to adhere to SCDC policy requiring that a
disciplinary order be signed by the warden; nor would such an assertion constitute a colorable
claim. See Riccio v. Cty. of Fairfax, Va., 907 F.2d 1459, 1469 (4th Cir. 1990) (“If state law grants
more procedural rights than the Constitution would otherwise require, a state’s failure to abide by
that law is not a federal due process issue.”); Keeler v. Pea, 782 F. Supp. 42, 44 (D.S.C.
1992) (violations of prison policies which fail to reach the level of a constitutional violation are
not actionable under § 1983). Moreover, it is not clear that SCDC policy requires the warden to
sign the disciplinary order. Plaintiff quotes the relevant policy as follows: “when the inmate is
found guilty, the warden or his/her designee at the institution where the inmate is housed may
approve hearing results, overturn a guilty finding, or reduce the sanction of the hearing officer.”
ECF No. 1 at 6.
                                                 21
F.3d 72, 75 (4th Cir. 1994)). See Gallagher v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009) (“a

denial of a grievance, by itself without any connection to the violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983”) (citing Lomholt v.

Holder, 287 F.3d 683, 684 (8th Cir. 2002); George v. Smith, 507 F.3d 605, 609 (7th Cir.

2007) (“Ruling against a prisoner on an administrative complaint does not cause or contribute to

the violation”); Taylor v. Pate, No. 2:16-cv-2115-RMG-MGB, 2016 WL 8201060, at *5-6 (D.S.C.

Nov. 15, 2016). As with Defendants Faulkenberry and Stonebreaker, there are no allegations that

Defendant Dunlap personally participated in the alleged deprivation. Defendant Dunlap did not

preside over the disciplinary hearing and there is no allegation that he knew of Plaintiff’s request

for Officer Osborn’s testimony such that he was in a position to approve or deny the request. The

transcript of the hearing reflects that Defendant Bittinger alone denied Plaintiff’s request and

determined what sanction to impose. Indeed, Plaintiff alleges that Defendant Dunlap did not

approve the sanction, in that he did not sign the disciplinary report and hearing record. ECF No.

1 at 7. The allegations implicating Defendant Dunlap are limited to his denial of the grievances,

which cannot support section 1983 liability for a due process violation.11            Accordingly,

Defendants’ objection as to this issue is sustained and the court will enter summary judgment in

favor of Defendant Dunlap on the due process claim.

       C.      False Imprisonment

       Plaintiff alleges that Defendant Bittinger imposed the sanctions that resulted in Plaintiff’s

extended confinement, and that Defendant Dunlap upheld those sanctions on the basis that Plaintiff

had received sufficient due process. Plaintiff additionally alleges that Defendant Faulkenberry




11
  The court makes no finding as to whether these allegations could support the violation of a state
law claim.
                                                22
entered the sanctions into the offender management system, and that Defendant Stonebreaker

placed him in KCI’s restrictive housing unit. ECF No. 1 at 6, 7. The Magistrate Judge found that

all claims should be dismissed as to Defendants Stonebreaker and Faulkenberry because their

alleged participation in the claimed wrongful conduct is ministerial in nature and does not give

rise to a constitutional violation. ECF No. 55 at 6. The Magistrate Judge found that the false

imprisonment claim should go forward as to Defendants Bittinger and Dunlap in light of the

genuine issues of material fact with respect to Plaintiff’s due process claim. Id. at 9.

       The court construes the claim for false imprisonment as arising under section 1983, as

opposed to state law. See, e.g., ECF No. 1 at 1, 7 (asserting that jurisdiction is appropriate under

28 U.S.C. § 1331, and that “[a] false arrest violates federal law (the Fourth Amendment of the

United States Constitution as enforced through 41 U.S.C. § 1983)”). A section 1983 claim for

false imprisonment requires a plaintiff to establish (1) the common law elements of false

imprisonment,12 and (2) a Fourteenth Amendment due process violation. See Campbell v.

Johnson, 586 F.3d 835, 840 (11th Cir. 2009). Accordingly, only Defendant Bittinger can be held

liable under this theory of false imprisonment because the other Defendants are entitled to

summary judgment on the only constitutional deprivation herein at issue.

       A section 1983 claim for false imprisonment serves to address detention “without legal

process,” rather than detention resulting from inadequate process. Wallace v. Kato, 549 U.S. 384,

389, 390 (2007) (instructing that “[i]f there is a false arrest claim, damages for that claim cover

the time of detention up until issuance of process or arraignment, but not more. From that point




12
  In South Carolina, a cause of action for false imprisonment requires a showing that “(1) the
defendant restrained the plaintiff, (2) the restraint was intentional, and (3) the restraint was
unlawful.” Roberts v. City of Forest Acres, 902 F. Supp. 662, 671 (D.S.C. 1995)
(quoting Caldwell v. K–Mart Corp., 410 S.E.2d 21, 23 (S.C. App. 1991)).
                                                 23
on, any damages recoverable must be based on a malicious prosecution claim and on the wrongful

use of judicial process rather than detention itself.”). It is undisputed that Plaintiff was convicted

and sanctioned pursuant to a legal process, i.e., the disciplinary hearing, subject to review by the

Administrative Law Court. See Titsworth v. Oklahoma Dept. of Corrections, 561 Fed. Appx. 746,

747 (10th Cir. 2014) (reviewing appeal of former prisoner who argued he was entitled to enhanced

time credits that would have resulted in earlier release, advising that appellant’s continued

incarceration would not constitute “false imprisonment” if it was based on legal process,

observing that appellant challenged the denial of credits through habeas proceedings, and that

“even if the imprisonment had earlier been wrongful, it was indisputably based on legal process

once [the court] considered [appellant’s] habeas claim regarding the denial of credits”). Cf.

McCurry v. Moore, 242 F. Supp. 2d 1167, (N.D. Fla. 2002) (finding genuine issues of material

fact as to false imprisonment claim where former inmate alleged defendants incorrectly read the

sentencing documents and extended plaintiff’s incarceration beyond the expiration of his

sentence); Campbell, 586 F.3d at 840-42 (finding genuine issues of material fact as to false

imprisonment claim where former detainee alleged the sheriff directed jail not to accept certain

property in satisfaction of bail bond). The disciplinary hearing was indisputably blighted by

irregularities, but constitutes a legal process nonetheless. Therefore, Plaintiff fails to state a claim

for false imprisonment under section 1983; and Plaintiff cannot prevail on summary judgment or

at trial without having first stated a claim actionable under law. Accordingly, Defendants’

objection regarding this claim is sustained.

       D.      Conspiracy

       The complaint asserts that all Defendants are liable for conspiracy pursuant to 42 U.S.C. §

1985(3). ECF No. 1 at 1. Section 1985(3) states:



                                                  24
       If two or more persons . . . conspire . . . for the purpose of depriving, either directly
       or indirectly, any person or class of persons of the equal protection of the laws, or
       of equal privileges and immunities under the laws . . . [and] if one or more persons
       engaged therein do, or cause to be done, any act in furtherance of the object of such
       conspiracy, whereby another is injured in his person or property, or deprived of
       having and exercising any right or privilege of a citizen of the United States, the
       party so injured or deprived may have an action for the recovery of damages
       occasioned by such injury or deprivation, against any one or more of the
       conspirators.

       Plaintiff alleges that Defendants Stonebreaker and Faulkenberry conspired to deprive him

of his due process rights in that they enforced the sanctions despite the fact that Defendant Dunlap

had not signed the disciplinary report and hearing record. ECF No. 1 at 6, 7. Plaintiff alleges that

Defendant Dunlap and Defendant Bittinger conspired “to deprive the Plaintiff of his constitutional

rights,” by denying Plaintiff “a fair and fundamental hearing in a manner that ensure[s] Plaintiff

adequate ‘Due Process protection.’” Id. at 8. Defendants argue simply that the court should

decline to exercise supplemental jurisdiction over the claim. ECF No. 46-1 at 16. However,

Plaintiff plainly asserts the conspiracy claim pursuant to federal law, not state law, ECF No. 1 at

1 (asserting “conspiracy 42 USCA § 1985(3)”); accordingly, the court’s jurisdiction over this claim

is not discretionary.

       The court notes the scarcity of allegations in the complaint supporting a claim for

conspiracy under section 1985(3). However, Defendants did not present substantive arguments

on the conspiracy claim in their motion for summary judgment, and the Magistrate Judge did not

address the conspiracy claim in his Report. While the court may enter summary judgment “on

grounds not raised by a party,” it may do so only after giving notice to the parties along with a

reasonable time to respond. Fed. R. Civ. P. 56(f). In light of the ruling on the due process claim,

the court declines to enter summary judgment in Defendants’ favor based on arguments they did

not raise and which the parties have not briefed.



                                                  25
       Finally, in consideration of the nature and posture of this case, the court is inclined to

appoint counsel to represent Plaintiff on a pro bono basis. 28 U.S.C. § 1915(e)(1) (authorizing the

court discretion to appoint counsel for an indigent litigant in a civil action); Smith v.

Blackledge, 451 F.2d 1201 (4th Cir. 1971). See Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984)

(explaining that whether appointment of counsel in a civil action is appropriate depends on the

type and complexity of the case, and the litigant’s ability to prosecute it), abrogated on other

grounds by Mallard v. United States Dist. Court for S. Dist. of Iowa, 490 U.S. 296 (1989).

Accordingly, on or before March 29, 2019, Plaintiff shall inform the court in writing as to whether

he wishes the court to appoint him pro bono counsel. Plaintiff is advised that there is no guarantee

that counsel will be appointed; rather, appointment is dependent on the court’s success in finding

an attorney willing to undertake such representation.

                                         CONCLUSION

       The court adopts the Report and Recommendation in part and declines to adopt in part, as

described herein. Plaintiff’s motion for summary judgment is denied. Defendants’ motion for

summary judgment is granted in part as follows: summary judgment will enter for Defendants

Dunlap, Stonebreaker, and Faulkenberry on the due process and false imprisonment claims, and

will enter for Defendant Bittinger on the false imprisonment claim. Defendants’ motion for

summary judgment is otherwise denied.

       IT IS SO ORDERED.



Dated: March 13, 2019                                /s/Margaret B. Seymour_________
Columbia, South Carolina                             Margaret B. Seymour
                                                     Senior United States District Judge




                                                26
